 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5
     Attorneys for Defendant
 6   BRIAN TURNER

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10      UNITED STATES OF AMERICA,                 )   Case No. 2:20-CR-227-TLN
                                                  )
11                     Plaintiff,                 )   STIPULATION AND ORDER TO AMEND
                                                  )   CONDITIONS OF RELEASE
12
                           v.                     )
13                                                )   Judge: Hon. Deborah Barnes
                 BRIAN TURNER,                    )
14                                                )
                      Defendant.                  )
15                                                )
16
             IT IS HEREBY STIPULATED and agreed by and between Acting United States
17
     Attorney Phillip Talbert, through Assistant United States Attorney Jill Thomas, counsel for
18
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Mia
19
     Crager, counsel for Mr. Turner, that Condition #13 be amended to change from a home
20
     confinement condition to a curfew condition.
21
             Mr. Turner was released on January 27, 2021 following his initial appearance in the
22
     Central District of California. See Dkt. 4. He made his initial appearance in this district out of
23
     custody on February 12, 2021. See Dkt. 5, 6. Since that time he has been supervised by the
24
     Pretrial Services Office in the Eastern District of California.
25
             Mr. Turner is requesting to modify the conditions at this time to allow him to take on
26
     more child care and work responsibilities. In terms of child care, his home confinement
27
     condition does not allow him to fulfill certain daily child care responsibilities, such as picking up
28

      Stipulation and [Proposed] Order to              -1-
      Amend Conditions of Release
 1   and dropping of his son at daycare. As to employment, Mr. Turner has found employment doing

 2   temp jobs, but often the jobs require a workers on a short timeline without very much notice,

 3   such that Mr. Turner does not have time to get permission from his Pretrial Services Officer. He

 4   is therefore leaving many employment opportunities on the table which he would otherwise be
 5   able to take advantage of. Under the curfew condition, as opposed to home confinement, he will
 6   be able to participate in more employment opportunities. Pretrial Services reports that Mr.
 7   Turner is in compliance with conditions and the Pretrial Officer does not object to changing
 8   Condition #13 to a curfew.
 9           Therefore, with the agreement of Pretrial Services, the parties hereby stipulate that
10   Special Condition #13 (Dkt. #6) be replaced with the following language:
11                   CURFEW: You must remain inside your residence every day from
                     7:00pm to 7:00am, or as adjusted by the pretrial services officer
12                   for medical, religious services, employment or court-ordered
13                   obligations.

14   The full set of conditions, including the modified language, is attached to this stipulation.

15                                                 Respectfully submitted,

16                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
17
     Date: May 11, 2021                            /s/ Mia Crager
18                                                 MIA CRAGER
                                                   Assistant Federal Defender
19                                                 Attorneys for Defendant
                                                   BRIAN TURNER
20
21
     Date: May 11, 2021                            PHILLIP TALBERT
22                                                 Acting United States Attorney
23
                                                   /s/ Jill Thomas
24                                                 JILL THOMAS
                                                   Assistant United States Attorney
25                                                 Attorney for Plaintiff
26
27

28

      Stipulation and [Proposed] Order to             -2-
      Amend Conditions of Release
 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.

 4
 5   IT IS SO ORDERED.
 6
 7   Dated: May 11, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and [Proposed] Order to              -3-
      Amend Conditions of Release
